DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 7 that Huang fails to disclose that a density of the first polymer is higher than a density of the second polymer in a planar view. The examiner respectfully disagrees. Density is known to be a calculated value that is based on mass and volume and is a constant for that mass and volume. The view of an object would not impact the density value. Therefore, the density of the first polymer and second polymer would be the same in a plan view or a cross-sectional view unless the mass or volume of said polymers were altered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No.: US 2017/0038643 A1 of record, “Huang”) in view of Hasegawa et al (US Publication No.: US 2008/0024705 A1 of record, “Hasegawa”) and Okuyama et al (US Publication No.: US 2013/0258711 A1, “Okuyama”). 
Regarding Claim 1, Huang discloses a display device (Figure 2) comprising:
A first substrate comprising a first substrate (Figure 2, first substrate 102; a wiring line located above the first substrate (Figure 4, wiring line SL, where Paragraph 0021 discloses that the wiring line SL is disposed above the first substrate 102), a switching element electrically connected to the wiring line 
A second substrate comprising a second substrate (Figure 2, second substrate 200); and
A liquid crystal layer located between the first substrate and the second substrate (Figure 2, liquid crystal layer 400), and containing a stripe-shape polymer extending in a first direction (Figure 2, stripe-shaped polymer 440), and a liquid crystal molecule (Figure 2, liquid crystal molecule 430), wherein
The liquid crystal layer contains a first polymer in an area overlapping the wiring line (Figure 2 discloses a first polymer 510 which is disposed to overlap the entire first substrate, and since Paragraph 0021 discloses that the wiring line SL is also disposed on the first substrate, the first polymer 510 must overlap the wiring line SL) and a second polymer in an area overlapping the pixel electrode (Figure 2 discloses that the second polymer 520 overlaps the pixel electrode 104),
The first polymer includes a first portion extending in a direction different from the first direction (Figure 2 discloses that the first polymer 510 has horizontal portions and portions that extend diagonally, which is different than the first horizontal direction),
The second polymer includes a second portion extending in a direction different from the first direction (Figure 2 discloses that the second polymer 520 has horizontal portions and portions that extend diagonally, which is different than the first horizontal direction), and
A density of the first portion is higher than a density of the second portion (Paragraph 0034 discloses that a density of the first polymer 510 is greater than a density of the second polymer 520, so a density of the first portion must also be higher than a density of the second portion), and
A density of the first polymer is higher than a density of the second polymer in a planar view (Paragraph 0034 discloses that a density of the first polymer 510 is greater than a density of the second polymer 520).
Huang fails to disclose a plurality of light-emitting elements arranged in a first direction, and that the first and second substrates are transparent, the second transparent substrate having a side surface facing the light-emitting element, and a common electrode overlapping the pixel electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Huang to include a light-emitting element with transparent substrates and a common electrode overlapping a pixel electrode as disclosed by Hasegawa. One would have been motivated to include a light-emitting element with transparent substrates for the purpose of illuminating the entire display device (Hasegawa, Paragraphs 0053 and 0060). One would have been motivated to include a common electrode overlapping a pixel electrode for the purpose of controlling the alignment of the liquid crystal molecules via an electric field thereby achieving a vertical alignment mode of the display device (Hasegawa, Paragraph 0056). 
Further, Okuyama discloses a similar display comprising a plurality of light-emitting elements arranged in a first direction (Okuyama, Figure 2B, light source 20; Paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Huang to include a plurality of light-emitting elements as disclosed by Okuyama. One would have been motivated to do so for the purpose of increasing luminance of the display device (Okuyama, Paragraph 0110). 

Regarding Claim 3, Huang in view of Hasegawa and Okuyama discloses the display device of claim 1, wherein the wiring line is a scanning line (Huang, Figure 4 discloses a scanning line SL).
Huang fails to disclose that the scanning line extends in the first direction.
However, Hasegawa discloses a similar display device where the scanning line extends in the first direction (Hasegawa, Figure 4, scanning line 101; Paragraph 0025 disclose that the scanning line 101 extends in a first horizontal direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Huang to have the scanning line extend in a first direction as disclosed by Hasegawa. One would have been motivated to do so for the purpose of being able to apply a voltage to the scanning lines without interference from other lines and electrodes of the display (Hasegawa, Paragraph 0056). 

Regarding Claim 4, Huang in view of Hasegawa and Okuyama discloses the display device of claim 1.
Huang fails to explicitly disclose that the second substrate does not comprise a light-shielding layer at a position overlapping the wiring line.
However, Hasegawa discloses a similar display device where the second substrate does not comprise a light-shielding layer at a position overlapping the wiring line (Hasegawa, Figure 4 discloses the wiring line 101 that is not overlapping by a light-shielding layer in the second substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Huang such that the second substrate does not comprise a light-shielding layer at a position overlapping the wiring line as disclosed by Hasegawa. One would have been motivated to do so for the purpose of adapting a color filter on array structure instead (Hasegawa, Paragraph 0074). 

Regarding Claim 6, Huang in view of Hasegawa and Okuyama discloses the display device of claim 1, wherein the first polymer and the second polymer are formed of a same material (Huang, Paragraph 0034 discloses that the first and second polymer layers 510 and 520 are formed of the same material 440). 

Regarding Claim 7, Huang in view of Hasegawa and Okuyama discloses the display device of claim 1, wherein a length of the first portion branching off from a portion extending in the first direction in the first polymer is greater than a length of the second portion branching off from a portion extending in the first direction in the second polymer (Huang, Figure 2 discloses vertical first portions branching off from the first polymer 510 extending in a first horizontal direction toward layer 300, which are proportionally greater than a length of the second portion that move diagonally upward from a horizontal segment of the second polymer 520). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871